Citation Nr: 1635726	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1958 to March 1967 and from July 1967 to November 1988.  He is also the recipient of a variety of military honors including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.34.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled."  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).
Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The Veteran has a combined schedular rating of 90 percent.  He is also in receipt of a 50 percent rating for his posttraumatic stress disorder (PTSD).  The schedular requirements of 38 C.F.R. § 4.16 (a) have therefore been met.  Therefore, the pertinent question is whether these disabilities preclude substantially gainful employment.

As to education, the Veteran reports attending two years of college.  See October 2011 VA Form 21-8940.  With regard to employment history, he worked as a truck driver from October 2005 to June 2006, and from December 2008 until May 2009.  In a February 2012 statement, his former employer indicated that he was "released due to too many incidents."  See VA Form 21-4192.  No further clarification was provided.  He then worked for a separate company as an "over-the-road driver" from March 2007 until August 2007 and again from September 2009 until January 2011.  Finally, he reported that from January 2011 until at least October 2011, he was employed as a part-time bartender working approximately 8 to 12 hours a week.  On VA examination in June 2015, he reported that he fully retired in 2011.

The Veteran's primary contention throughout the pendency of the claim has been that his collective disabilities render him unable to engage in, or be hired for, substantially gainful employment.  See September 2013 Notice of Disagreement.  
Preliminarily, it is acknowledged that the record does not contain a VA examination opinion which considered the combined effects of his service connected disabilities on his employability.  Nonetheless, the Board finds that the record contains more than enough probative evidence to decide the Veteran's claim.

The Veteran was afforded VA examinations for his IHD, plantar warts, scars and DJD of the lumbar spine, cervical spine, hip, and shoulder in August 2013.  In pertinent part, the examiner found that the vast majority of his service connected disabilities caused him functional impairments.  His lumbar DJD and IHD disabilities were opined to make it difficult for him to lift, carry, bend or climb stairs.  His shoulder DJD was found to limit the usage of his right shoulder following repetition of any type of movement including: lifting, carrying or working higher than shoulder level.  Correspondingly, his cervical DJD precludes engaging in any activity which requires rotation of the neck.  

Beyond these noted functional impairments, the daily symptomology associated with these disabilities would also greatly hinder his employability.  The Veteran's DJD causes pain on movement, lessened movement and fatigue.  His IHD is also associated with pain as well as dyspnea.  These findings strongly suggest that no matter the manner of activity the Veteran engages in he will be suffering from symptoms of pain, limitation of motion and general fatigue.

Also of record is an October 2013 private opinion from the Veteran's physician Dr. M. M., MD.  Here Dr. M. opined that the Veteran "is unable to have gainful employment."  Dr. M. predicated this opinion on the documented evidence of record of his coronary artery disease (CAD), DJD and chronic obstructive pulmonary disease (COPD).  In rationalizing this opinion, Dr. M. explained that these conditions are associated with fatigue, pain and dyspnea.  The Board finds this opinion probative.  Here the clinical medical evidence of record reflects that Dr. M. has over a decade worth of experience treating the Veteran's non-service connected disabilities.  See Perry County Memorial Hospital records.  Thus, the records support that Dr. M. has intimate knowledge of his capabilities.

Briefly, the Board recognizes that the Veteran is not service connected for COPD.  Nevertheless, Dr. M.'s opinion was predicated on his unemployability as a result of his disabilities causing pain, fatigue and dyspnea.  In that regard, notwithstanding his COPD symptomology, his DJD and IHD also are manifested by pain, fatigue and dyspnea.  As such, the opinion is still found to be probative.  

Lastly, paired with these considerations, are the Veteran's other disabilities of bilateral hearing loss, tinnitus and PTSD.  With regard to his hearing disabilities, on August 2013 VA examination he reported suffering from constant ringing in his ears as well as having an inability to hear and understand speech.  He also reported that he becomes dizzy when he lifts his head too quickly.  As to his PTSD, on June 2015 VA examination, an examiner opined his disability caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress, or; symptoms controlled by medications.  Further, the examiner endorsed general symptoms of depressed mood, anxiety, suspiciousness, panic attacks, impairment of short and long term memory, persistent and exaggerated negative beliefs, irritable behavior and angry outburst, hyper-vigilance, exaggerated startled and problems with concentration. 

Upon reviewing the entirety of the record, a TDIU is warranted.  The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.  

In that regard, his neck disability precludes his ability to engage in activities which required looking to either side.  Such rules out his ability to regain his previous profession as a driver of trucks/vehicles.  Further, the record clearly establishes that the collective physical effects of the Veteran's service connected disabilities effectively preclude employment requiring physical activity.  See August 2013 VA examinations and October 2013 Dr. M. opinion.  

As to sedentary employment, the record supports that his chronic pain, impaired hearing and limitation of motion would make maintaining such employment doubtful when paired with his PTSD.  Specifically, his PTSD has been opined to result in occupational and social impairment during periods of significant stress.  To that point, realistically it can be imagined that his collective physical impairments, including chronic pain, would indeed cause the Veteran significant stress in a work environment.  Importantly, even when not experiencing heightened symptoms of PTSD, or other physical impairments, he still experiences unpredictable anger, memory loss, panic attacks, anxiety and depressed mood.  See June 2015 VA examination.  The Board emphasizes that the Veteran also still suffers symptomology from his other service connected disabilities not specifically discussed within this decision.  In sum, the collective symptoms associated with his service connected disabilities make it highly unlikely that he would realistically be able to obtain and maintain gainful employment.


Thus, giving the Veteran the benefit of the doubt, the Board will find that he is unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC). In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C.A. §1114 (s); Buie v. Shinseki, 24 Vet. App. 242, 250   (2011). 

The Board does not find that an SMC rating is for application.  For the entirety of the appeals claim period, the Veteran has not had a service connected disability rated 60 percent or more.  The record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


